DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In light of applicant’s amendments to claims 4-5, 7-9, 22-24 & 26, pending claims 4-5, 7-9, 17-20, 22-24 & 26 are found to be condition in for allowance.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bernard Codd on 06/17/2021.										

The application has been amended as follows:							- In claim 4, delete “according to claim 9” and insert “according to claim 2”. 			- In claim 5, delete “according to claim 9” and insert “according to claim 2”.			- In claim 6, delete “according to claim 9” and insert “according to claim 2”.			- In claim 17, delete “according to claim 9” and insert “according to claim 2”.		
- In claim 20, delete “according to claim 18” and insert “according to claim 7”.			- In claim 22, delete “according to claim 24” and insert “according to claim 10”.
- In claim 23, delete “according to claim 24” and insert “according to claim 10”.			- In claim 26, delete “according to claim 24” and insert “according to claim 10”.


Allowable Subject Matter
Claims 4-5, 7-9, 17-20, 22-24 & 26 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Aykol (US 2017/0229742 A1), teaches a secondary battery comprising a positive electrode containing a positive electrode active material, a negative electrode containing a negative electrode active material, and a solid electrolyte represented by MgCaSiO4 but does not fairly teach or suggest the claimed solid electrolyte having a composition represented by MgxMySiOz (where M is at least one selected from the group consisting of Zr, Hf, Ca, Sr, Ba; 0 < x < 2; 0 < y < 2; 0.5 < y/(y+x) < 1; 3 < z < 6) and a secondary battery comprising said claimed solid electrolyte. Aykol is further silent as to a secondary battery comprising a solid electrolyte represented by MgxZrySiOz (where 0 < x < 2; 0 < y < 2; 3 < z < 6).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727